Citation Nr: 1804684	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  12-31 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1974 to August 1976.  This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal was previously before the Board in October 2016, and was remanded for a Board hearing.  The hearing was provided before the undersigned Veterans Law Judge (VLJ) in May 2017, and a transcript of the hearing is of record.  Therefore, the requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  He contends that his psychiatric disability is related to service, but that he did not recognize his condition until "later in life."  See, e.g. November 2012 VA Form 9.  

In December 2017, the Veteran's representative asserted that the Veteran had not received a supplemental statement of the case (SSOC) since the September 2012 (statement of the case) SOC.  The record reflects that the VA treatment records, as well lay statements from the Veteran's family and friends have been associated with the claims file after the case was certified to the Board. 

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2017).  Under 38 C.F.R. § 20.1304(c) (2017), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  In this case, this procedural right of initial AOJ review has not been waived by the Veteran, and the new pertinent evidence does not guarantee that any of the benefits sought on appeal may be fully allowed on appeal without such referral.  Id.  Rather, the Veteran's representative has requested readjudication of the claim on appeal by the AOJ in a SSOC.  For these reasons, the Veteran's appeal will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.

Moreover, in September 2016, the Veteran's representative asserted that the Veteran's service personnel records have not been requested.  The representative contends that these records are relevant to the claim on appeal because veterans seeking service connection for acquired psychiatric disorders many years after service also have histories of discipline problems, and diagnoses of character and personality disorders while in service, which may be shown by the personnel records.  Therefore, the Board finds that remand is also required in order to the obtain Veteran's service personnel records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain the Veteran's military personnel records. 

2.  Upon completion of the above development and review of any evidence obtained, take any additional development deemed necessary, including the procurement of a VA examination and/or opinion.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




